DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ebenezer et al., (US 2018/0330745 A1).
As per claims 1, 8, and 15, Ebenezer et al., teach a computer-implemented method, executed on a computing device/computer program product/computing system comprising: receiving one or more inputs (0035) indicative of at least one of : a relative location of a speaker and a microphone array, and a relative orientation of the speaker and the microphone array (0005, 0060); receiving one or more reference signals (0033, 0037); and training a speech processing system using the one or more inputs and the one or more reference signals (0045).  
As per claims 2, 9, and 16, Ebenezer et al., teach the of computer-implemented method, executed on a computing device/computer program product/computing system of claims 1, 8 and 15, wherein receiving the one or more inputs includes one or more of: receiving the one or more inputs from one or more sensors positioned within a monitored space; and generating the one or more inputs (0005, 0035).  
As per claims 3, 10, and 17, Ebenezer et al., teach the of computer-implemented method, executed on a computing device/computer program product/computing system of claims 1, 8 and 15, The computer-implemented method of claim 1, wherein receiving the one or more reference signals includes one or more of: receiving one or more speech signals via the microphone array; and generating one or more time-varying spectrally-augmented signals (0037, 0048).  
As per claims 4, 11, and 18, Ebenezer et al., teach the of computer-implemented method, executed on a computing device/computer program product/computing system of claims 3, 10 and 17, wherein training the speech processing system using the one or more inputs and the one or more reference signals includes training the speech processing system using the one or more speech signals received via the microphone array and the one or more generated time-varying spectrally- augmented signals (0045).  
As per claims 5, 12 and 19, Ebenezer et al., teach the of computer-implemented method, executed on a computing device/computer program product/computing system of claims 1, 8 and 15, further comprising: receiving one or more run-time inputs indicative of at least one of: a relative location of the speaker and the microphone array, and a relative orientation of the speaker and the microphone array (0060); receiving a speech signal via the microphone array (0005, 0060); and performing speech processing via the trained speech processing system using the one or more run-time inputs and the speech signal (0029, 0035).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebenezer et al., (US 2018/0330745 A1) in view of Rahim (US 5,960,397 A).
As per claims 6, 13, and 20, Ebenezer et al., teach the computer implemented method/computer program product/computing system, of claims 5, 12 and 19, however, they do not explicitly teach, wherein training the speech processing system using the one or more inputs and the reference signal includes training a plurality of speech processing models for a plurality of acoustic variations associated with the one or more reference signals.  Rahim, however, does teach training the speech processing system using the one or more inputs and the reference signal includes training a plurality of speech processing models for a plurality of acoustic variations associated with the one or more reference signals (Col.1, lines 10-13, Col.2, line 62-67, and Col.4, line 60 – Col.5, line 8).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time invention to incorporate the teachings of Rahim into the method of Ebenezer et al., because, this would effectively integrate a set of “parallel” models and a base set of recognition models to reduce acoustic mismatch (Rahim, Col1, lines 10-13)
As per claim 7 and 14, Ebenezer et al., in view of Rahim, teach the computer-implemented method/Computer program product, of claims 6 and 13, wherein performing speech processing via the trained speech processing system using the one or more run-time inputs and the speech signal includes selecting at least one trained speech processing model from the plurality of trained speech processing models based upon, at least in part, the one or more run-time inputs and the speech signal (Rahim, Col.3, line 57 – Col.4, line 11, Col.5, lines 23-30).  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Cui et al., (US 2017/0040016 A1) teach a method of augmenting training data includes converting a feature sequence of a source speaker determined from a plurality of utterances within a transcript to a feature sequence of a target speaker under the same transcript, training a speaker-dependent acoustic model for the target speaker for corresponding speaker-specific acoustic characteristics, estimating a mapping function between the feature sequence of the source speaker and the speaker-dependent acoustic model of the target speaker, and mapping each utterance from each speaker in a training set using the mapping function to multiple selected target speakers in the training set.
Bouchard et al., (2011/0305345 A1) teach a method for a multi microphone noise reduction in a complex noisy environment is proposed. A left and a right noise power spectral density for a left and a right noise input frame is estimated for computing a diffuse noise gain. A target speech power spectral density is extracted from the noise input frame. A directional noise gain is calculated from the target speech power spectral density and the noise power spectral density. The noisy input frame is filtered by Kalman filtering method. A Kalman based gain is generated from the Kalman filtered noisy frame and the noise power spectral density. A spectral enhancement gain is computed by combining the diffuse noise gain, the directional noise gain, and the Kalman based gain. The method reduces different combinations of diverse background noise and increases speech intelligibility, while guaranteeing to preserve the interaural cues of the target speech and directional background noises.
Li et al., (US 2020/0279557 A1) teach a system and method for improving the performance of a hands-free voice user interface system while minimizing the computational complexity without sacrificing performance. Specifically, when estimating the location of the talker for the purpose of steering a directional beam in the direction of the active talker. A hands-free voice user interface system requires a clean signal to be streamed to the cloud for recognition. One way to improve the speech signal is to estimate where the talker is and steer a beam in the direction of the active talker. To locate the talker to a localized position, a direction of arrival estimator (DOA) algorithm is used. DoA generally requires noise and echo free signal for optimal estimation, but it is computationally expensive to run audio pre-processing such as an acoustic echo cancellation for each microphone in microphone array. To reduce computational complexity, the system and method extract certain range of frequency and operate pre-processing only on the selected frequency. By properly selecting the frequency range, it does not degrade DoA accuracy while significantly reducing computational complexity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658